Citation Nr: 0009725	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  90-28 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a chronic back 
disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel



INTRODUCTION

The veteran served on active duty from June 1973 to March 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1989 rating decision of the 
Department of Veterans Affairs (VA) Los Angeles, California, 
Regional Office (RO), which denied a claim for service 
connection for a back condition.  The Board denied the 
benefit sought on appeal in a January 1991 decision, which 
the veteran then appealed to the United States Court of 
Veterans Appeals (known as the United States Court of Appeals 
for Veterans Claims since 1999, hereinafter referred to as 
"the Court").  The Court vacated the Board's decision in 
December 1994, and remanded the matter for additional 
development.  See, [citation redacted].  Thereafter, the Board remanded the matter 
on appeal in June 1995, November 1996, September 1997 and 
November 1998, in order to have the RO accomplish additional 
development of the record.  The Jackson, Mississippi, RO, has 
returned the claims folders to the Board, and the matter on 
appeal is ready for appellate review.

The Board notes that, in his informal brief of appellant in 
appealed case of February 2000, the veteran's representative 
argued that the issue of entitlement to a compensable rating 
for the service-connected asteatosis of the hands and tinea 
pedis, which the Board referred back to the RO in its last 
remand, with instructions to the RO to issue a Statement of 
the Case (SOC) and afford the veteran an opportunity to 
perfect the appeal of that new issue, if he so wished, should 
have been considered by the Board as a second issue also on 
appeal.  In support of this assertion, the veteran's 
representative cited several cases, but most importantly the 
recent decision of Manlincon v. West, 12 Vet. App. 238 
(1999), in which the Court essentially held that, once a 
claimant has submitted a Notice of Disagreement (NOD) with an 
RO's decision, the appeal process has been initiated and the 
issue should be considered as an issue on appeal.

As noted by the veteran's representative, the Board's remand 
of November 1998 (which was issued prior to the Manlincon 
decision) did not list the above increased rating issue as an 
issue on appeal but, instead, referred it back to the RO for 
appropriate action.  No harm has been caused to the veteran 
with this action, however, because the veteran failed to 
perfect his appeal after having finally been afforded the 
opportunity to do so in the SOC that was issued by the RO in 
October 1999, pursuant to the Board's referral of November 
1998.  As the veteran's representative also duly acknowledged 
in the above mentioned brief, once a claimant has been 
presented with the requisite SOC, he or she then has to 
perfect his or her appeal of the claim, by filing a timely 
Substantive Appeal, if he or she wishes to continue with the 
appeal.  In the present case, the veteran failed to submit 
his Substantive Appeal within the afforded 60-day period, 
which means that the issue was not perfected and that, 
consequently, the Board has no jurisdiction over it.  See, 
38 C.F.R. § 20.200 (1999); see, also, Fenderson v. West, 
12Vet. App. 119, 131 (1999), in which the Court held that the 
Board did not err when it decided that an issue was not on 
appeal before the Board because the veteran failed to perfect 
his appeal to the Board by filing a Substantive Appeal as to 
that particular issue.

The Board also notes that, in the above brief, the veteran's 
representative also argued that the issue of entitlement to 
an earlier effective date for a grant of a total rating for 
schizophrenia is also on appeal, notwithstanding his 
acknowledging that the issue had been already denied by the 
Board, in a September 1997 decision.  This issue is clearly 
not on appeal any longer, since decisions by the Board are 
final, unless the Chairman orders reconsideration of that 
decision, and a reconsideration has not been requested, nor 
granted, in this case.  See, 38 U.S.C.A. § 7103(a) (West 
1991); 38 C.F.R. § 20.1100(a) (1999).

Additionally, the Board notes that the veteran's 
representative appears to have introduced in his above brief 
additional issues that have yet to be adjudicated at the RO 
level.  These issues are referred back to the Jackson, 
Mississippi, RO for appropriate action.





FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  The preponderance of the evidence of record is against 
the claim for service connection for a chronic back 
disability, as the evidence negating a nexus, or causal 
relationship, between the diagnosed disabilities of the back 
and service outweighs the evidence favoring the existence of 
such a nexus.


CONCLUSION OF LAW

A chronic back disability was not incurred during service, 
and service connection for such a disability, or 
disabilities, is thus not warranted.  38 U.S.C.A. § 1110, 
1131, 5107(b) (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented a well-
grounded claim.  The facts relevant to this appeal have been 
properly developed and VA's obligation to assist the veteran 
in the development of his claim (not to be construed, 
however, as shifting from the claimant to VA the 
responsibility to produce necessary evidence, per 38 C.F.R. 
§ 3.159(a) (1999)), has been satisfied.  Id.

In general, service connection may be established for a 
disability if it is shown that the disability resulted from 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).  Service connection may also be 
granted for any disease or injury diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303 (1999).

Notwithstanding the above, mere congenital or developmental 
defects are not considered diseases or injuries for VA 
disability compensation purposes.  Therefore, they cannot be 
service-connected.  See, in this regard, 38 C.F.R. 
§§ 3.303(c), 4.9 (1999).
 
In the present case, the veteran essentially contends that he 
is entitled to be service-connected for a chronic back 
disability that he believes is causally related to service.

A review of the veteran's service medical records reveals 
complaints of a "lump" and pain in the lower back in 
January 1977 and April 1977, respectively.  No 
assessments/impressions were rendered on either occasion, but 
a slight spasm in the left lumbar area was noted in April 
1977.  No other complaints of problems with the back were 
reported during service and it is noted that the veteran 
denied, in his report of medical history for separation 
purposes of January 1983, ever having had, or currently 
having, back pain.  He also received a normal clinical 
evaluation of his spine and other musculoskeletal systems in 
his report of medical examination of the same date.

In May 1983, the veteran underwent a VA general medical 
examination and, while his musculoskeletal system was 
clinically evaluated as within normal limits in the report of 
this examination, a VA X-Ray of the chest that was obtained 
at that time reportedly revealed a blocked vertebra in the 
mid-thoracic spine, probably at T8-T9, with an otherwise 
unremarkable bony framework.

VA outpatient and inpatient medical records also reveal an 
October 1983 complaint of a two-year history of back pain 
above the belt line, but with no objective findings on 
examination; an April 1984 complaint of thoracic spine pain, 
with an impression of loss of disc space, with body fusion at 
T9-T10, of unknown etiology; a July 1984 complaint of mid to 
lower back pain, with an assessment of back pain;
a November 1984 complaint and diagnosis of low back pain; a 
December 1984 follow-up consultation for the treatment of 
symptomatology associated with an anterior fusion and disc 
space narrowing, of unknown etiology; a March 1985 complaint 
of inability to sleep due to pain in the back, from the neck 
to the hips, and a diagnosis of chronic low back [pain]; and 
a February 1986 finding of scoliosis of the spine.

According to an April 1986 VA hospitalization report, repeat 
X-Rays of the veteran's lumbosacral spine and sacroiliac 
joints were reported as normal, but a review by a second 
radiologist "reported several abnormal findings including:  
Congenital deformity with fusion of T9-10; disk space 
narrowing at T11-12, and L3-L4."  Cervical spine films 
demonstrated, according to the subscribing physician, no 
abnormalities, and normal neural foramina.

A July 1986 private report reveals that X-Rays of the 
veteran's cervical and lumbar spines revealed no signs of 
fracture or displacement, and well-maintained, and intact, 
disc spaces.

VA inpatient medical records dated in March 1989 and October 
1989 reveal additional complaints of lower back pain, and the 
report of VA X-Rays obtained in September 1989 reveals an 
impression of no significant changes since a 1986 study, 
anterior effusion of the vertebral bodies of T9 and T10, as 
well as T11 and T12, with degenerative disease, without 
significant progression, at the L3-4 level.

According to the report of a September 1995 VA joints 
examination, the veteran said that his back started hurting 
in 1978 and that he thought that the pain was related to his 
exposure to toxic chemicals, but it was noted that he was not 
able to give any details regarding the claimed exposure and 
the particular areas of pain.  When asked about the pain, he 
only said, several times, that it hurt "all over my body."  
The examination was essentially normal, with no particular 
point tenderness, no spasms, deformities or scoliosis, 
excellent rotation and side bending, a normal range of motion 
of the cervical spine, good excursion with deep inspiration 
in the thoracic spine, and no particular areas of tenderness 
of the scapular margin, or along the spinous processes.  The 
impression was listed as nonspecific back pain, etiology 
undetermined, and X-Rays of the lumbosacral spine obtained at 
that time revealed adequate vertebral body height and disc 
spaces, no fractures or dislocations, and no evidence of a 
pars interarticularis defect.

In a November 1995 addendum to the above report, its 
subscriber referred to her negative findings and negative X-
Rays of September 1995, and added this time that, after a 
review of the claims folders, it was her opinion that the 
veteran had nonspecific back pain, the etiology of which was 
unclear by exam or by x-ray findings.  She also said that, 
"[a]gain, with normal range of motion, no objective data and 
normal x-ray, I would not think he has severe back pathology 
at the present time."

According to the report of a July 1997 VA joints examination, 
the veteran, a 41-year old individual, complained of back 
pain, worse in the lower back area.  On examination, it was 
noted that he had a normal range of motion in the lumbar 
spine, without complaints of pain, but with tenderness over 
the spinous processes from L1 to L5.  Straight leg raising 
was painless to 90 degrees, bilaterally, and the neurologic 
examination was negative.  The examiner noted that X-Rays of 
the lumbosacral spine, which the Board notes are of record, 
revealed a trace of narrowing in the L3-4 disk, with no 
osteophyte formation, and a little subchondral sclerosis, 
these changes being indicative of very mild degenerative disk 
disease.  The impression was listed as very mild degenerative 
disk disease, L3-4, and the examiner further added the 
following comment:

Changes such as these are seen in 40 
percent of adults over 35.  There is poor 
correlation with symptoms.  These 
symptoms and x-ray changes are much more 
likely to be due to aging than to any 
injury or complaint of pain he may have 
had 20 years ago when he was in the 
military.

Finally, it is noted that, pursuant to the Board's 
instructions in its remands of record, the veteran underwent 
yet another VA spine examination, in January 1999, and X-Rays 
of the three main areas of the veteran's spine (i.e., the 
cervical, thoracic and lumbosacral areas) were obtained, also 
in January 1999.  The reports of the VA X-Rays of these three 
main areas of the veteran's spine reveal the following 
objective findings:

Cervical spine, four views:  
Straightening of the cervical spine 
suggests muscle spasm.  The vertebral 
bodies are otherwise intact in good 
alignment.  Slight to moderate narrowing 
of the disc space is noted at C6-7, with 
anterior and posterior hypertrophic spur 
formation.  Changes are consistent with 
cervical spondylosis.  Small ventral 
osteophytes are also noted at C5-6 level.  
The rest of the disc spaces are well 
maintained.  Precervical soft tissues 
appear unremarkable.

Lumbosacral spine, two views, with 
instructions to rule out scoliosis:  
Vertebral bodies are intact and in good 
alignment.  Narrowing of the disc space 
is noted at L3-4 with minimal bony spur 
formation.  Changes are consistent with 
chronic disc disease.  L5-S1 disc space 
also minimally narrowed.  The rest of the 
disc spaces are well maintained.  
Sacroiliac joints appear unremarkable.

Thoracic spine, two views, also with 
instructions to rule out scoliosis:  Bony 
structures are somewhat demineralized.  
Minimal degenerative changes are noted.  
T9 and T10 vertebral bodies and also T11 
and T12 vertebral bodies are partially 
fused anteriorly and [this] is most 
probably developmental in nature.

According to the report of the January 1999 VA spine 
examination, the claims folders included a May 1983 notation 
to a blocked vertebra in the mid-thoracic area, probably T8-
T9, as well as an August 1984 mention of decreased disc space 
at T9-T10, with fusion of the bodies of T9-10, with no 
evidence of scoliosis or kyphosis.  The subscriber of this 
report also indicated that his review of the file showed that 
a June 1998 physical examination had revealed a "normal 
back."  Currently, he said that the veteran claimed that he 
was exposed to nerve gas in 1974 and that he had then 
developed pain from his neck to the tailbone, which he still 
suffered from, sometimes radiating from the neck into both 
shoulders.

The above report also reveals that, on physical examination, 
the cervical spine showed no tenderness and had the following 
ranges of motion:  60 degrees of extension, 50 degrees of 
flexion, 45 degrees of lateral bending, bilaterally, and 80 
degrees of lateral rotation, also bilaterally.  The thoracic 
spine showed no tenderness or deformity and had 35 degrees of 
lateral rotation, bilaterally, which the examiner noted was a 
normal range of motion.  The lumbar spine showed no 
deformity, scoliosis or pelvic obliquity, and it had the 
following ranges of motion:  60 degrees of flexion, 25 
degrees of extension, and 25 degrees of lateral bending, 
bilaterally, which the examiner said was also a normal range 
of motion.  Straight leg raising was painless to 90 degrees, 
bilaterally, but there were complaints of tenderness at the 
thoracolumbar region.  The neurologic examination was 
negative.

Regarding X-Rays, the subscriber of the above report 
indicated that four views of the cervical spine revealed an 
area of ossification in the anterior longitudinal ligament of 
the C5-6 disc, with no narrowing of that disc, or osteophyte 
formation.  There was mild narrowing of the C6-7 disc with 
osteophytes.  In the thoracic spine, there was fusion of the 
T9-10 disc, anteriorly, with calcification in the posterior 
half of that disc.  There was also fusion of the anterior 
third of the T11-12 disc, with calcification in the posterior 
two thirds of that disc.  There was also some narrowing of 
the T7-8 disc, with sclerosis of the subchondral plates.  
Also, three views of the lumbar spine revealed slight 
narrowing of L3-4, with minute osteophytes.  The impression 
and the examiner's opinion regarding the etiology of the 
veteran's back conditions were as follows:

IMPRESSION:
1.  Degenerative disc disease cervical 
spine.
2. Mild degenerative disc disease lumbar 
spine (L3-4)
3. Fusion T9-10 and T11-12 with 
calcification of the involved disc.

The degenerative disc disease of the 
cervical spine is probably on the basis 
of day to day activity.  There is no 
history of significant trauma to his 
neck.  The mild degenerative disc disease 
in the lumbar area is also due to his day 
to day activities with no history of 
significant trauma to have caused it.  I 
am unsure of the etiology of the fusion 
of the two discs in the lower thoracic 
area.  The calcification in the posterior 
portion of these two involved discs is 
not usually seen with congenital fusion 
or fusion secondary to trauma.  It is my 
impression that the x-ray changes present 
today have probably not changed since 
those described in 1983 and 1984.  I do 
not believe that any of his back problems 
are related to exposure to any type of 
chemical substance.  Most of the 
questions posed in the remand are 
answered in the preceding paragraphs.  
The remaining questions cannot be 
answered with reasonable medical 
certainty.

As noted above, several diagnoses have been rendered in the 
present case describing chronic conditions in all three major 
areas of the veteran's spine.  In the thoracic spine, the 
veteran has fusion at two different levels (T9-10 and T10-
11), but at least the fusion at the higher level (T9-10) has 
been referred to as a "congenital deformity," in April 
1986, and as a condition "most probably developmental in 
nature," in January 1999.  Since congenital or developmental 
conditions cannot be service-connected because they are not 
considered disabilities, for VA purposes, the Board cannot 
further consider this condition in its review of the present 
claim for service connection for a chronic back disability.

Regarding the remaining diagnoses rendered in the present 
case (i.e., the fusion at the T10-11 level and the 
degenerative disc disease of the cervical and lumbosacral 
spines), the Board finds that the preponderance of the 
evidence is against the claim for service connection for a 
chronic back disability, as the evidence negating a nexus, or 
causal relationship, between the diagnosed disabilities of 
the back and service outweighs the evidence favoring the 
existence of such a nexus.  The evidence favoring the claim 
essentially consists of the facts that the veteran complained 
twice during service (in 1977) of lower back pain, and that 
initial post-service diagnoses were rendered in the early 
1980's.   The evidence against the claim consists of the 
facts that a chronic back disability was never diagnosed 
during service, that no competent evidence demonstrating the 
claimed nexus between the diagnosed disabilities and service 
is of record, and that, to the contrary, the only medical 
records addressing the question of the most likely etiology 
of the diagnosed conditions either indicate that the etiology 
is "unknown" or explain that the conditions, which are not 
due to trauma and have not worsened considerably throughout 
the years, are secondary to the veteran's post-service day-
to-day activities and/or to the normal process of aging.

The Board acknowledges the veteran's opinion to the effect 
that the diagnosed disabilities of his back are causally 
related to service.  Regrettably, the Board must note that, 
insofar as there is no indication in the record that the 
veteran possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnosis or medical causation, his lay opinions alone cannot 
be considered sufficient to incline the evidence being 
weighed at this time in his favor, particularly when there 
are medical opinions denying a service-related etiology.  
See, in this regard, Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); and Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

In view of the above, the Board concludes that a chronic back 
disability was not incurred during service, and that service 
connection for such a disability, or disabilities, is thus 
not warranted.

Finally, the Board wishes to point out that the present 
appellate review has been conducted keeping in mind the 
benefit of the doubt doctrine, which mandates a favorable 
resolution of a matter when there is an approximate balance 
of the positive and negative evidence in the record regarding 
the merits of an issue material to the determination of that 
matter.  See, in this regard, 38 U.S.C.A. § 5107(b) (West 
1991).  However, as explained above, the Board has found that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for a chronic back 
disability, a finding that renders inapplicable the benefit 
of the doubt doctrine.


ORDER

Service connection for a chronic back disability is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

